DETAILED ACTION
This Office Action is in response to the communication filed on 05/28/2020. 
Claims 16-20 has been newly added. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3, and 16 are objected to because of the following informalities: 
"transmits/receives to/from" as recited in claims 2-3, and 16 should read "transmits to or receives from." 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites "the peripheral device" in lines 13-14, 17, and 18-19, however it is unclear whether the multiple "the peripheral device" as recited in claim 1 refer to "a peripheral device" recited in line 2 of claim 1, "a peripheral device" recited in line 12 of claim 1, or some other peripheral device. It is also unclear whether "the peripheral device" as recited in claims 2-9 refer to "a peripheral device" recited in line 2 of claim 1, "a peripheral device" recited in line 12 of claim 1, or some other peripheral device. For the purpose of examination, "the peripheral device" as recited in these claims have been interpreted as referring to any peripheral device. Claims 14-17 also have similar issues. 
Claim 1 recites "the information terminal" in lines 16-17, and 19, however it is unclear whether these "the information terminal" refer to "an information terminal" recited in lines 1-2 of claim 1, "an information terminal" recited in line 13 of claim 1, or some other information terminal. It is also unclear whether "the information terminal" as recited in claims 2-5, 7, and 11-13 refer to "an information terminal" recited in lines 1-2 of claim 1, "an information terminal" recited in line 13 of claim 1, or some other information terminal. For the purpose of examination, "the information terminal" as recited in these claims have been 
It is unclear what "the operation events" as recited in claim 6 refers to, there is insufficient antecedent basis for this limitation.
Claim 9 recites "the access right information," however there is insufficient antecedent basis for this limitation.
It is unclear whether "the operation event" as recited in claim 3 refers to "an operation event" as recited in claim 2, "an operation event" as recited in claim 3, or some other operation event. For the purpose of examination, "the operation event" has been interpreted as referring to any operation event. 
Dependent claims are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0259940).
Claim 1, Wang teaches: 
An operation authentication relay apparatus connected between an information terminal and at least a peripheral device communicatively connected to the information terminal, wherein the operation authentication relay apparatus comprises: (e.g. figs. 1-4, 6, [0012], "The present invention relates to a computer architecture designed for enhanced data security…the architecture comprises two sub-systems, each with their own processing units and memories, and a clearly defined set of interfaces that interconnect the two sub-systems and the external world" [0013], "Unlike a conventional personal computer that is also designed around the x86 architecture, this application-processor has all its peripheral connections routed to the other subsystem instead of to the actual external or internal peripherals. Accordingly, while the software that could run on the x86 is virtually unrestricted, external access to this software or its data is 
at least a processor; a memory storing program instructions executable by at least the processor; (e.g. [0035], "Although not shown in detail in FIG. 1, it should be noted that application processor 102 and system controller 104 can further include memories, memory and I/0 addressing space, operating system software, application software, graphics processors, sound processors and processor buses" [0037], "System processor 204 can be implemented by any conventional, proprietary or future processor such as an x86 processor, custom ASIC or SOC, ARM processor, etc. Firmware 214 is preferably implemented in ROM (e.g. Flash) that is dedicated to system processor 204 and includes all operating system and application software needed to control system processor 204 and the functionality thereof…system processor 204 can include additional functions and/or components not shown such as processor buses, RAM/application memory, graphics processor functionality, input/output ports, etc.")
a first communication interface to connect to the information terminal; and a second communication interface to connect to the peripheral device; (e.g. figs. 1-4, [0034], "The system-processor 104 typically has two connections for each 
wherein at least the processor is configured to execute the program instructions to control the first and second communication interfaces such that 
authenticate a user using the information terminal by operating the peripheral device; and (e.g. [0042], "Authentication can include any conventional, proprietary or future technique, and those skilled in the art will recognize many possible alternatives. In one non-limiting example, system processor 204 can prompt a user to enter/supply credentials such as username, password, secure key, biometrics (e.g. fingerprint). These credentials can be compared to locally stored credentials, or system processor 204 can forward them to a remote authentication server for comparison" fig. 6, [0069], "system processor 204 can prompt a user to enter/supply credentials such as username, password")
control relaying of a signal between the peripheral device and the information terminal, based on an authentication result of the user. (e.g. [0039], "Once the authentication has successfully completed and the system processor 204 declares a normal operational mode, it will cause video mux 208 via signal 222 to allow the application graphics from input 216 to take up the entire screen" 
Claim 2, Wang teaches: 
wherein at least the processor is configured to execute the program instructions to pass or block an operation event that the peripheral device transmits/receives to/from the information terminal via the operation authentication relay apparatus, based on an attribute of the user which is the authentication result. (e.g. fig. 6, [0039], [0042]-[0043])
Claim 3, Wang teaches:
wherein at least the processor is configured to execute the program instructions to further pass or block an operation event that the peripheral device transmits/receives to/from the information terminal via the operation authentication relay apparatus according to a combination of the authentication 
Claim 4, Wang teaches:
wherein at least the processor is configured to execute the program instructions to store an operation event between the information terminal and the peripheral device in a storage part. (e.g. [0042], [0046], [0050]-[0051], [0061])
Claim 5, Wang teaches:
wherein at least the processor is configured to execute the program instructions to generate an operation event in place of the peripheral device and transmit the generated operation event to the information terminal, based on the authentication result, or at an output timing of the authentication result. (e.g. [0039]-[0040], [0043], [0046], [0071])
Claim 6, Wang teaches:
wherein at least the processor is configured to execute the program instructions to store an authentication history of the user in a storage part, and extract operation content performed by the user on the peripheral device by collating the authentication history of the user with a history of the operation events. (e.g. [0042], [0063]-[0064])
Claim 7, Wang teaches:

Claim 8, Wang teaches:
wherein at least the processor is configured to execute the program instructions to, when detecting an operation on the peripheral device exceeding access right information of the user, perform at least either invalidating the operation or generating warning. (e.g. [0067], [0070]-[0072]) 
Claim 9, Wang teaches:
wherein the peripheral devices include a display device and an input device, and wherein at least the processor is configured to execute the program instructions to control information displayed on a screen of the display device and input from the screen of the display device by the input device, based on the access right information of the user. (e.g. fig. 6, [0030], [0039], [0042]-[0043], [0070]-[0071])

wherein at least the processor is configured to execute the program instructions to perform authentication repeatedly at a predetermined time interval. (e.g. [0069], [0071]-[0072])
Claim 13, Wang teaches:
wherein at least the processor is configured to execute the program instructions to, when a combination of one or more peripheral devices connected to the relay apparatus is changed, control to cause the information terminal to execute device identification processing again, after resetting an communication interface to communicate with the information terminal. (e.g. [0032], [0034], [0046], [0058], [0067])
Claim 14, this claim is directed to a method containing similar limitations as recited in claim 1 and is rejected for similar rationale.
Claim 15, this claim is directed to a medium containing similar limitations as recited in claim 1 and is rejected for similar rationale.
Claim 16, this claim is directed to a method containing similar limitations as recited in claim 3 and is rejected for similar rationale.
Claim 17, this claim is directed to a method containing similar limitations as recited in claim 5 and is rejected for similar rationale.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0259940) in view of Litichever et al. (US 2018/0225230).
Claim 11, Wang teaches a plurality of peripheral devices connected to the operation authentication relay apparatus are seen as a single peripheral device 
rewrite device identification information on a control plane and notify of the device identification information rewritten. (e.g. [0155], [0164]-[0165])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Litichever into the invention of Wang, and the motivation for such an implementation would be for the purpose of monitoring, isolating, and securing activity of a peripheral device, and preventing malware related activities when connecting a peripheral device to a host device via an interface (Litichever [0001]).
Claim 12, Wang teaches a plurality of peripheral devices are seen as a single peripheral device from the information terminal and notify the information terminal when a type of a component device constituting the plurality of peripheral devices becomes different (see above) and does not appear to explicitly teach but Litichever teaches: 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Litichever into the invention of Wang, and the motivation for such an implementation would be for the purpose of monitoring, isolating, and securing activity of a peripheral device, and preventing malware related activities when connecting a peripheral device to a host device via an interface (Litichever [0001]).
Claim 18, this claim is directed to a method containing similar limitations as recited in claim 11 and is rejected using the same rationale to combine the references. 
Claim 19, this claim is directed to a method containing similar limitations as recited in claim 12 and is rejected using the same rationale to combine the references. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2012/0265988 discloses a device emulating a USB Mass . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/AMIE C. LIN/Primary Examiner, Art Unit 2436